DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract uses the implied phrase “the disclosure relates to” in the first and third sentences.  Additionally, the abstract recites the legal phraseology “said cells” in the final sentence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,10,14,15, 20,33,38,45,64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8,10,14,15,33,38, and 64, these claims each recite the phrase “product of interest,” which is subjective claim language, the interpretation of which depends on the opinion of the person selecting the product.  It is unclear what would constitute a “product of interest” in a cellular organism, objectively.  Please see MPEP section 2173.05(b), subsection IV entitled “Subjective Terms” for guidance.   
Regarding claim 20, claim 20 recites “wherein the cell line has a higher specific productivity.”  Claim 20 does not specify what, in the cell, has higher specific productivity, or what is specifically being produced at a higher rate or with “higher specific productivity.”  Claim 20 depends from claim 8, which recites a “cell line” comprising “at least one of: (i) a viral genome and one or more polynucleotides encoding a viral capsid; and (ii) a polynucleotide encoding a product of interest.”  It is unclear which of items (i) or (ii) the “higher specific productivity” is in reference to, or if it is in reference to another component of the cell line.  
Regarding claim 45, claim 45 recites exemplary language by using the phrase “such as.”  The intended scope of the claim is unclear, as it is unclear whether or not the applicant intends to narrow the range of the claim by reciting specific examples of cell culture processes and, if not, it is unclear where the exact boundary of the scope of the claim lies.  See MPEP section 2173.05(d), “Exemplary Claim Language.”   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 24, claim 24 recites “A composition comprising a eukaryotic cell line according to claim 1,” which fails to further limit claim 1.  The cell line of claim 1 is, by itself, a composition comprising “a cell line according to claim 1.”  Claim 24 therefore fails to further limit the claim from which it depends (claim 1). 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,7,8,10,14,15,20,24,26,28,33,38,47,50,64,76,81, and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collingwood (EP-2910568-A2, published 08/2015). 
Collingwood is a patent describing the creation and uses of cell lines harboring Bax/Bak knockouts used for the production of various products.  Specifically, Collingwood summarizes the invention in their patent by teaching “The present disclosure is in the fields of genome engineering and generation of cell lines deficient in expression of Bax and/or Bak as well as use of BaxBak deficient cells lines for the production of proteins (e.g., antibodies, antigens, etc.), viruses and/or viral vectors,” “Technical Field,” page 2 of the patent.    
 Regarding claim 1, Collingwood teaches a cell line harboring loss-of-function mutations in both the Bax and Bak genes (“Example 4: Generation and Analysis of BAK/BAX double knockout cell lines”).
Regarding claim 7, Example 4 of Collingwood describes a cell line which harbors Bax/Bak double knockout mutations.  Additionally, Collingwood teaches the following: “Bax- and /or Bak-deficient cell lines (e.g., double Bax/Bak knockout cell lines) can also be generated as described herein.  Inactivation of Bak and/or Bax can be achieved, for example, by a single cleavage event, by cleavage followed by non-homologous end joining, by cleavage at two sites followed by joining so as to delete the sequence between the two cleavage sites,” (“Applications,” first paragraph).  Collingwood therefore contemplates and teaches a Bax/Bak double-knockout achieved by deletion in each of the genes.   
Regarding claims 8 and 14, Example 6 (“Production of a recombinant protein is increased in BAX-/BAK.-/- double knockout cell lines”) of Collingwood describes transfecting Bax/Bak double-knockout cells with a plasmid containing IgG heavy and light chain genes.  The cells described by Collingwood in Example 6 are therefore Bax/Bak-double knockouts which contain a polynucleotide encoding a product of interest, namely, a recombinant protein.
Regarding claim 10, Collingwood teaches, in one aspect of their disclosure, the following: “In other embodiments, the method comprises the steps of: providing a Bak- and/or Bax-deficient cell line; introducing, into the cell line, a polynucleotide encoding at least one recombinant protein of interest, virus, or viral vector under conditions such that the recombinant protein is expressed in the cell line. The polynucleotide encoding the protein, virus, or viral vector of interest may be stably and/or transiently introduced into the Bak-and/or Bax-deficient cell line,” Summary, paragraph 23.  Collingwood therefore teaches a method that would create a Bax/Bak double-knockout cell line with a polynucleotide that is “stably” introduced into the Bax/Bak-deficient cell line, i.e, a polynucleotide which is introduced into the genome of a Bax/Bak-deficient cell line.  
The manner in which the product of interest is inserted (targeted or randomly into the genome) does not limit the location of integration, and the structure of a cell line with either a targeted or random insertion would be the same.  Whether or not the product of interest was integrated randomly or at a targeted site therefore does not limit the product.  Additionally, although Collingwood does not state specifically whether or not the product is “stably” introduced randomly or at a targeted site, the only way in which the product of interest could be inserted into the genome of the cell would be at either a targeted or random site.  Claim 10 encompasses all possible ways (random or targeted) of integrating the product of interest, and Collingwood – by teaching the stable introduction of the product of interest into the cell – therefore necessarily reads on claim 10.    
Regarding claim 15, Collingwood teaches that their Bax/Bak-deficient cell lines can be used to make antibodies: “The present disclosure is in the fields of genome engineering and generation of cell lines deficient in expression of Bax and/or Bak as well as use of BaxBak deficient cells lines for the production of proteins (e.g., antibodies, antigens, etc.), viruses and/or viral vectors,” “Technical Field,” page 2 of the patent.  Collingwood also uses a Bax/Bak-double knockout cell line to produce mAbs (Figure 7, Example 6).   
Regarding claim 20, Example 6 of Collingwood compares the level of production of proteins between a Bax/Bak-double knockout cell line and a wild-type cell line and teaches that the Bax/Bak-double knockout cell line produced more recombinant protein than the wild-type cell line (Example 6 and Figure 7).  Collingwood therefore teaches that their Bax/Bak double knockout cell lines have higher productivity of recombinant protein than cells with wild-type bax and bak genes.  
Regarding claim 24, Example 6 of Collingwood comprises a composition of a eukaryotic cell line with loss-of-function mutations in both Bax and Bak genes.
Regarding claim 26, Example 6 of Collingwood teaches growing a cell culture of a plurality of cells containing Bax/Bak-double knockouts.  Example 5 also teaches growing a cell culture comprising a culture medium and a plurality of eukaryotic cells, wherein said cells are Bak/Bax double-knockout cells.
Regarding claim 28, as discussed above for claim 7, deletions of both the bax and bak genes are taught by Collingwood in the first paragraph of the “Applications” section in the context of Bax/Bak-double knockout cell lines.
Regarding claim 33, Example 6 of Collingwood teaches a Bax/Bak-double knockout transfected with IgG heavy and light chains.  The cell culture described in Example 6 therefore contains a polynucleotide that encodes a product of interest.
Regarding claim 38, Collingwood teaches “In other embodiments, the method comprises the steps of: providing a Bak- and/or Bax-deficient cell line; introducing, into the cell line, a polynucleotide encoding at least one recombinant protein of interest, virus, or viral vector under conditions such that the recombinant protein is expressed in the cell line,” Summary, paragraph 23.  Collingwood therefore teaches a method of creating a cell line that is Bax/Bak-deficient and also comprises a “recombinant protein of interest.” Additionally, Example 6 of Collingwood teaches a Bax/Bak double knockout cell culture wherein the cells contain a polynucleotide encoding a recombinant protein.
Regarding claims 47 and 50, Collingwood describes a method of reducing apoptotic activity in a eukaryotic cell by knocking down Bax and Bak using zinc-finger nucleases (ZFNs), which are interpreted to be a form of a genetic engineering system. In Example 4, “Generation and Analysis of BAK/BAX double knockout cell lines,” ZFNs are used to target and knockout Bak and Bax.  In Example 5, “Apoptosis is prevented in Bax/Bak -/- double knockout cell lines,” it is shown that this method of using ZFNs to knockout Bax and Bak reduces apoptosis (Figure 6).
Regarding claim 64, Collingwood teaches that Bax/Bak double knockouts can contain products of interest (Example 6, where IgG is transfected and expressed in Bax/Bak double-knockout cells and the cells are cultured).
Regarding claims 76,81, and 87, Collingwood teaches the following: “The present disclosure is in the fields of genome engineering and generation of cell lines deficient in expression of Bax and/or Bak as well as use of BaxBak deficient cells lines for the production of proteins (e.g., antibodies, antigens, etc.), viruses and/or viral vectors,” section entitled “Technical Field,” and also Examples 1-6.  Collingwood therefore teaches a method of producing antibodies, proteins, and viral vectors using Bax/Bak-double knockout cell lines.  In example 6 of Collingwood, the bax/bak -/- cells are cultured containing a polynucleotide encoding a protein of interest.  Furthermore, as discussed above in the rejection of claim 10, “recombinant” proteins are also taught by Collingwood. 
Additionally, regarding claim 87, Collingwood teaches in the “Application” section that Bax/Bak double-knockout cell line can be used for the efficient production of “recombinant viral vectors (e.g. Lentiviral, Adenoviral or Adeno-Associated Viral (AAV) vectors,” (second paragraph) and “for the production of whole virus and/or subunit vaccines,” (third paragraph).  Collingwood therefore contemplates and teaches Bax/Bak double knockout cell lines designed for the production of viral vectors and encoding viral genomes and viral capsids. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Collingwood (EP-2910568-A2, 08/2015), as applied to claim 87 above.
 Regarding claim 88, Collingwood teaches a method of producing a viral vector by culturing a eukaryotic cell line, wherein the cells are Bax/Bak double-knockouts containing a viral genome and viral capsid, as discussed above in the 102 rejection of claim 87.  Collingwood also teaches that “viral vectors can be administered directly to patients (in vivo) or they can be used to treat cells in vitro and the modified cells are administered to patients (ex vivo),” section entitled “Delivery,” paragraph 8.  
Collingwood does not teach specifically that the viral vectors are further isolated, as recited in claim 88.
It would have been obvious to one of ordinary skill in the art, before the filing date of the present application, to further modify Collingwood by adding the additional step of isolating the products made by the engineered Bax/Bak double knockout cells (i.e., the viral vectors). The motivation to isolate the viral vectors is supplied by Collingwood, who says that they can be administered to patients directly.  This would require isolating the viral vectors, which is merely a routine and logical step in the production of cellular products for commercial use.   

	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Collingwood (EP-2910568-A2, 08/2015), as applied to claim 26 above, and further in view of Fan (Fan Y, Ley D, Andersen MR. Fed-Batch CHO Cell Culture for Lab-Scale Antibody Production. Methods Mol Biol. 2018;1674:147-161).
Regarding claim 45, Collingwood teaches a cell culture grown in a cell culture medium comprising a plurality of eukaryotic cells which are Bax/Bak double-knockout mutants (Example 5).  Collingwood also teaches that their invention “is in the fields of genome engineering and generation of cell lines deficient in expression of Bax and/or Bak as well as use of BaxBak deficient cells lines for the production of proteins (e.g., antibodies, antigens, etc.), viruses and/or viral vectors,” section entitled “Technical Field,” first paragraph.  Collingwood therefore teaches that their invention is to be used for the production of proteins, and offers Example 6 and  Figure 7 which teach monoclonal antibody production in Bax/Bak double-knockout mutant CHO cells.
Collingwood does not specifically teach that the eukaryotic cell lines are employed in a fed-batch cell culture process.
Fan, in the field of study of fed-batch CHO cell cultures and their use in industrial antibody production, teaches that “fed-batch culture is the most commonly used upstream process in industry today for recombinant monoclonal antibody production using Chinese hamster ovary (CHO) cells,” Abstract, first line.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present application, to incorporate the teachings of Fan with Collingwood, and to grow the bax/bak double-knockout CHO cells engineered to produce monoclonal antibodies taught by Collingwood using fed-batch cell culture processing, as taught by Fan.  Fed-batch cell culture processing is the most commonly used process for growing CHO cells for producing monoclonal antibodies, which is a specific example taught by Collingwood as an application of their bax/bak double-knockout cells.  The use of fed-batch cell culture processing is a well-established, known, and accepted process in the art and yields predictable results.  
   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS CHARLES RYAN whose telephone number is (571)272-8406. The examiner can normally be reached M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.C.R./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636